Citation Nr: 0820505	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement an increased rating greater than 30 percent 
prior to April 5, 2005, and greater than 50 percent 
thereafter for post-traumatic stress disorder.  

2.  Entitlement to an increased rating greater than 20 
percent for hypertension. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
skin disorder. 

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for post traumatic stress disorder and 
hypertension, and that denied a petition to reopen a final 
disallowed claim for service connection for a skin disorder.  
The appeal also comes before the Board from a July 2005 
rating decision, which assigned a 50 percent evaluation for 
PTSD effective April 5, 2005, and from a June 2007 rating 
decision that granted service connection and a noncompensable 
rating for bilateral hearing loss. 

The veteran testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file. 

At the hearing, the Board noted that a statement of the case 
had been provided to the veteran on the issue of a 
compensable rating for bilateral hearing loss.  The Board 
accepted the veteran's testimony as a substantive appeal on 
the matter.  

At the hearing, the veteran also expressed the intent to 
submit claims for service connection for a heart attack and 
stroke secondary to hypertension.  The claims are referred to 
the RO for further development as appropriate.  

The issues of an increased rating for post-traumatic stress 
disorder (PTSD) and bilateral hearing loss are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
blood pressure measurements of predominantly less than 120 mm 
Hg with the use of continuous medication.  

2.  In December 1994, the RO denied service-connection for a 
skin disorder, diagnosed as chronic suppurative 
hidradentitis.  The veteran did not express disagreement 
within one year, and the decision became final.  

3.  Evidence received since 1994 is new but is not material 
to the reason for the previous denial, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 20 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).  

2.  New and material evidence has not been received to reopen 
a final disallowed claim for service connection for a skin 
disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If the veteran was previously denied a benefit and seeks to 
reopen his claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the previously 
denied claim and of the evidence and information that is 
necessary to establish entitlement to service connection.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Here, in correspondence in September 
2004, the RO provided a notice that met these requirements.  

For an increased-compensation claim such as for hypertension, 
VA must notify the veteran that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App 37 (2008).   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

In September 2004, the RO provided a notice that advised the 
veteran to submit evidence that his service-connected 
hypertension disorder had increased in severity.  He was also 
advised of examples of the types of lay and medical evidence 
that would assist in substantiating the claim.  However, the 
notice did not specifically request evidence to show the 
impact of the disability on the veteran's daily life and 
employment and did not provide general notice of the test 
criteria that would be considered in establishing an 
increased rating.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the veteran;  (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Despite the inadequate notice 
provided to the veteran concerning the claim for an increased 
rating, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  

In this case, at a Board hearing in March 2008, the veteran 
provided testimony that described the impact of his 
hypertension on his daily life and employment.  In a November 
2005 notice of disagreement, the veteran also referred to the 
test criteria and explained how his disability met those 
criteria.  In addition, the statement of the case dated in 
June 2006 set forth the applicable criteria, and the veteran 
thereafter had a sufficient period of time to make additional 
arguments and submit additional information or evidence 
before the case was forwarded to the Board.  Based on the 
veteran's written submissions and hearing testimony as well 
as information provided in the statement of the case, the 
Board concludes that the veteran had actual knowledge of the 
requirements and that a reasonable person would be expected 
to understand what is required for an increased rating for 
hypertension.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Therefore, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



The veteran served in the U.S. Marine Corps in artillery and 
mortar units including combat service in the Republic of 
Vietnam from April 1968 to April 1969.  

Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Hereafter, all blood pressure measurements are expressed in 
units of millimeters of mercury (mm Hg).  A 20 percent rating 
is warranted for diastolic pressure of predominantly 110 or 
more; or systolic pressure predominantly 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more, and a 60 percent rating is 
warranted for diastolic pressure predominantly 130 or more.   
There is no higher rating.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007); see also 62 Fed. Reg. 65207 (Dec. 11, 
1997).  

Effective October 6, 2006, a note was added after the rating 
criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  See 71 
Fed. Reg. 52,457-60 (Sept. 6, 2006).  However, the basic 
criteria for rating hypertension were not otherwise changed 
at that time.  

In January 1995, a VA examiner noted the veteran's blood 
pressure as 192/112, 198/118, and 200/110, noted that the 
veteran used continuous medication, and classified the 
veteran's hypertension as moderate to severe.  There are no 
medical records in the claims file for any regular treatment 
for the next 8 years.   

VA outpatient treatment reports from October 2003 to November 
2004 and a VA examination in September 2004 showed 23 blood 
pressure measurements.  Systolic pressure was 116 to 164 and 
diastolic pressure was 62 to 99.   A VA examiner in September 
2004 reviewed the claims file and noted that the veteran's 
blood pressure was not well controlled.  In February 2005, a 
VA examiner noted blood pressure as 138/87 and 126/81 and 
that the veteran was experiencing swelling of the feet.   VA 
outpatient treatment records from February 2005 to March 2007 
showed 26 measurements including those measured by the 
veteran at home and checked by a relative who was a 
registered nurse.  The measurements showed systolic pressure 
of 106 to 139 and diastolic pressure 64 to 83.  

In March 2007, a VA examiner noted blood pressure as 165/86, 
156/84, and 158/88 with no symptoms of headache, edema, or 
chest pains.  The examiner noted the veteran's report that 
the disease had no effect on his job or daily activities.  
The examiner noted that hypertension was not well controlled.  
Outpatient treatment records from March 2007 to February 2008 
showed five measurements with systolic pressure of 124 to 137 
and diastolic pressure 73 to 80.  

In a March 2008 Board hearing, the veteran stated that he 
continued to control hypertension with medication and that 
his blood pressure averaged 130/80 and would likely be higher 
without medication.  The veteran stated that he experienced 
dizziness and reduced sexual drive that he suggested was the 
result of medication for hypertension.  He also stated that 
he had experienced a mini-stroke.  Recent VA treatment 
records also refer to a cerebrovascular accident and 
cardiovascular disease.  As the rating criteria require 
separate ratings for cardiovascular diseases that may be 
secondary to hypertension, the Board has referred these 
issues to the RO for further development as appropriate.  

The Board concludes that a rating greater than 20 percent for 
hypertension is not warranted at any time during the period 
of time covered by this appeal.  Although the veteran used 
continuous medication and several physicians noted that the 
disease was not adequately controlled, on no occasion was 
diastolic pressure measured as 120 or greater.   The veteran 
reported to an examiner in 2007 that the disease had no 
effect on his job or daily activities.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Skin Disorder 

In December 1994, the RO denied service-connection for a skin 
disorder, diagnosed as chronic suppurative hidradentitis.  
The reason for denial was that service medical records were 
silent for any symptoms, examination, or treatment for a skin 
disorder in service and that post-service medical records 
showed treatment not earlier than 1992.  The veteran did not 
express disagreement within one year, and the decision became 
final.  38 U.S.C.A. § 7105.  

The RO received the veteran's petition to reopen the claim 
for a skin condition in June 2004.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In October 2003, a primary care examiner noted the veteran's 
history of treatment for hidradentitis by a private 
dermatologist that included surgery on an axilla in 1992 and 
on the buttocks in 1995.  There was also a diagnosis of 
history of chronic dermatitis of the lower legs and 
intertrigo of the groin.  The same comments were noted by an 
examiner in April 2004.  In July 2004, an examiner noted and 
treated a superficial venous insufficiency ulcer on the 
veteran's lower left leg.  In September 2004, a podiatrist 
noted the veteran's reports that the ulcer had grown and 
advised continued cleansing and drying of the lesion.  
Examinations in December 2004 and February 2005 showed that 
the ulcer was resolving.  In January 2007, a primary care 
examiner noted a boil on the back of the veteran's neck that 
was treated with surface medication.  None of the examiners 
noted any skin disorders of the axilla or buttocks and none 
noted a relationship of the leg ulcers or the boil on the 
neck to any aspect of service.   The veteran did not identify 
any additional treatment by the private dermatologist.    

The Board concludes that evidence related to skin lesions 
received since the last final disallowance of the claim is 
new because it had not been previously considered by 
adjudicators.  However, the Board concludes that the evidence 
is not material because it does not show a skin condition was 
incurred in service.  Therefore, the evidence does not raise 
a reasonable possibility of substantiating the claim.  
Service medical records including a July 1970 discharge 
physical examination showed no symptoms, diagnoses, or 
treatment for any skin disorders.  The veteran did perform 
service in the Republic of Vietnam and exposure to herbicides 
is presumed.  However, none of the skin disorders noted in 
the medical records are listed among those for which 
presumptive service connection is available.  38 C.F.R. 
§ 3.309 (e). 

As no new and material evidence has been received, the claim 
for service connection for a skin condition is not reopened.  
38 U.S.C.A. § 7104 (West 2002); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Circ 1996); Butler v. Brown,
9 Vet. App. 167, 171(1996). 


ORDER

An increased rating greater than 20 percent for hypertension 
is denied. 

The petition to reopen a final disallowed claim for service 
connection for a skin disorder is denied. 

REMAND

In the opinion of the Board, additional development of the 
claim for an increased rating for PTSD and for bilateral 
hearing loss is necessary. 

The veteran underwent VA psychiatric examinations in 
September 2004, May 2005, and March 2007.  The reports of 
examination discussed self-reported symptoms and observed 
cognitive capabilities indicative of a substantially 
consistent and moderate level of disability.  The veteran 
also underwent examinations by a private psychiatrist in 
March 2005 and in October 2007.   In his reports, this 
examiner discussed the same symptoms with few comments on 
cognitive function but with a substantially more severe 
evaluation of the level of social and occupational 
impairment.  In the most recent examination in October 2007, 
the private psychiatrist also concluded that the veteran's 
psychiatric disability had become as severe as to preclude 
all forms of gainful employment. 
 
The Board also notes that routine screenings for symptoms of 
PTSD and depression conducted during primary care 
appointments in July 2005 and December 2005 showed no 
evidence of symptoms associated with PTSD or depression.  
There is no evidence that the veteran is participating in any 
regular group or individual therapy as might be appropriate 
for a severe level of disability.  Nevertheless, as the 
medical evidence of record is conflicting and the most recent 
evaluation includes an assessment of incapacity for any 
employment, an additional psychiatric examination and opinion 
is necessary to assess the current level of disability and to 
reconcile the differences in the medical observations and 
opinions of record.  

The veteran underwent private and VA audiometric examinations 
in October 2005, February 2006, and May 2007 that showed 
bilateral sensorineural hearing loss, worse in the left ear.  
In a March 2008 Board hearing, the veteran stated that he 
could hear pretty well with his hearing aids but thought the 
disability might have gotten worse since the last 
audiological examination 10 months earlier when he did not 
use hearing aids.  The veteran also expressed disagreement 
with the results of the VA voice discrimination testing that 
showed better discrimination in his right ear since he 
experienced more difficulty hearing in the right ear.  As the 
veteran has provided competent lay testimony of an observed 
decrease in his hearing acuity since the last examination in 
May 2007, a current examination is necessary to decide the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric examination.  Request that 
the examiner review the claims file 
including the VA and private psychiatric 
examinations since September 2004 and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide a current evaluation of 
the veteran's PTSD to include a Global 
Assessment of Functioning (GAF) score.  
Request that the examiner reconcile the 
reports of the previous examiners, if 
possible, and provide an opinion as to 
the veteran's functional impairment due 
to PTSD.  The examiner is also asked to 
identify all co-existing psychiatric 
disorders and whether or not they are 
caused by PTSD (the examiner's attention 
is directed to the private medical 
examination reports of March 2005 and 
October 2007 which included diagnoses of 
major depression and alcoholism secondary 
to PTSD).  If the examiner determines any 
co-existing disorders are not related to 
PTSD, he should disassociate the symptoms 
attributable to PTSD from those 
attributable to co-existing, non-service 
connected disorders.  If this is not 
possible, the examiner should so state in 
the examination report.

2.  Schedule the veteran for an 
audiometric examination an appropriately 
qualified VA examiner. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's bilateral hearing acuity and an 
assessment of the impact of any 
disability found on the veteran's daily 
life and employment.   

3.  Then, readjudicate the claim for 
increased ratings for PTSD greater than 
30 percent prior to April 5, 2005 and 
greater than 50 percent thereafter, and 
for an increased rating for bilateral 
hearing loss.  If either decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


